Citation Nr: 1522948	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Type II diabetes mellitus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the RO considered the claims for service connection on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In June 2014, the Veteran and a friend testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  At the personal hearing, the Veteran provided VA with additional evidence in support of his appeal and waived agency of original jurisdiction (AOJ) of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

For the reasons explained below, the issues of service connection for hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied the Veteran's claims for service connection for Type II diabetes mellitus, bilateral hearing loss, and tinnitus; the Veteran did not appeal that decision or submit new and material evidence during  the appeal period and that decision is final.

2.  Some of the evidence received since the June 2010 final denial is new and relates to an unestablished fact necessary to substantiate the claims for service connection for Type II diabetes mellitus, bilateral hearing loss, and tinnitus.

3.  Competent, credible, and probative evidence of record demonstrates that the Veteran as likely as not went ashore or served in the inland waterways of the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for Type II diabetes mellitus, hearing loss, and tinnitus.  38 U.S.C.A.     § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The requirements for establishing service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims for service connection for Type II diabetes mellitus, bilateral hearing loss, and tinnitus were initially denied by way of a June 2010 rating decision.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision.  Therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 2010 rating decision consisted of the Veteran's service treatment records and post-service VA and private treatment records.  Service connection for Type II diabetes mellitus, bilateral hearing loss, and tinnitus were initially denied because there was no evidence of the conditions in service or within one year following discharge from service and no evidence linking the current conditions to service. 

Evidence received within the one year appeal period from the June 2010 rating decision included VA treatment records.  Although these records reveal the Veteran was diagnosed with diabetes and hearing loss, they do not address the onset or etiology of these conditions.  As such, these records are merely cumulative of information previously of record and do not constitute new and material evidence.  Thus, 38 C.F.R. § 3.156(b) is not for application. 

Evidence added to the record following the appeal period includes, among other things, May 2013 and June 2014 letters from Dr. James in which he opined that the Veteran's bilateral hearing loss and tinnitus were due to his military service and a June 2014 letter from Dr. Youngberg in which he opined that the Veteran's Type II diabetes mellitus was due to his military service.  Additionally, the Veteran has provided multiple buddy statements and military information attesting to exposure to herbicides during his service on the USS Davidson in 1972.  The Board finds that this evidence is new as it was not previously submitted to agency decision makers.  The Board also finds that, since the credibility of the evidence is to be presumed (see Justus, supra.), it is also material as it relates to an unestablished fact necessary to substantiate the Veteran's claims.  Accordingly, the claims for service connection for Type II diabetes mellitus, bilateral hearing loss, and tinnitus are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service Connection 

The Veteran, in writings to VA as well as at his personal hearing, claims that his current Type II diabetes mellitus was caused by his exposure to herbicides serving  on the USS Davidson, a destroyer escort, on the off-shore waters and in-shore water ways while it carried out fire support missions in support of ground operations in the Republic of Vietnam and/or on September 20, 1972, when the ship was anchored off Tan My and he traveled ashore in Vietnam as part of the crew that manned the ships motorized whale boat.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  

For purposes of applying the herbicide presumption, "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

Diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents includes, among others, Type II diabetes mellitus.  38 C.F.R. § 3.309(e).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's DD Form 2014 shows that he served on the USS Davidson and his service treatment records note treatment on the USS Davidson during the period from June 1972 to January 1973.  In April 2010 the National Personnel Records Center (NPRC) notified VA that the USS Davidson was in the waters off the cost of Vietnam for various days during the period from June 1972 through October 1972.  A January 2010 Compensation and Pension Bulletin confirms that the USS Davidson sent motorized whaleboat ashore while anchored off of Tan My on September 20, 1972.   In June 2014 the Veteran submitted statements from men he served with aboard the USS Davidson who reported that they remember him serving on the ship's whaleboat when it took crewmen ashore in Vietnam.  The Veteran also submitted his own statements and testimony regarding serving on the ship's whaleboat when it took crewmen ashore in Vietnam.   

Given the above history and after resolving all doubt in the Veteran's favor, the Board finds that the lay statements from the Veteran and the men he served with aboard the USS Davidson are both competent and credible evidence of the claimant having been on the whaleboats that took ships' crew ashore in Vietnam during his documented service on the USS Davidson while it was in the waters off of the coast of Vietnam from approximately June 1972 to October 1972.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran was present on the landmass and/or on an inland waterway in Vietnam, and entitlement to the presumption of exposure to herbicides is warranted. 38 C.F.R. §§ 3.102, 3.307(a)(6).  Next, the Board notes that the post-service records show the Veteran being diagnosed with Type II diabetes mellitus since 2010.  Therefore, the Board finds that the criteria for establishing service connection for Type II diabetes mellitus on a presumptive basis have been met and the claim is granted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 3.309.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for Type II diabetes mellitus is reopened.

Service connection for Type II diabetes mellitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.


REMAND

Once a claim has been reopened, a determination on the merits is necessary.  However, the Board finds that additional evidence is needed prior to a decision on the claims for service connection for hearing loss and tinnitus.  

During the time the Veteran served on the USS Davidson it received a Meritorious Unit Citation for participating in combat operations in Southeast Asia with extensive naval gunfire support along the coast of Vietnam from April 1972 to November 1972.  Furthermore, the Board finds that the Veteran, through his written statements and testimony, as well as statements from his buddies, provided competent and credible evidence of the Veteran experiencing significant noise exposure during service.  

In this regard, he alleges that his hearing loss and tinnitus were caused by the acoustic trauma caused by serving as a lookout and/or helping to service the ship's 5 inch guns while the ship was on numerus fire missions in support of ground operations in Vietnam.  It is also claimed that he sustained acoustic trauma by being near one of the 5 inch guns during a "hang fire" explosion and/or by the noise he was subject to being around sanders and chippers that were constantly being employed by the ship's crew to keep the ship free of rust. 

In May 2013 and June 2014 Dr. James opined that the Veteran's bilateral hearing loss and tinnitus are due to his military service.  While graphs of hearing loss have been submitted, the Veteran has not been afforded a VA examination to measure his hearing loss in accordance with 38 C.F.R. § 4.85.  Thus, remand for a VA examination and opinion is warranted.  

1.  Schedule the Veteran for a VA audiology examination to address the claims for service connection for hearing loss and tinnitus.  The     claims file must be reviewed in conjunction with     the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not    (50 percent probability or greater) that the Veteran's current hearing loss and tinnitus arose in service or are otherwise related to service, to include excessive noise exposure on board the USS Davidson.  The examiner should explain the reasoning for the opinion provided.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


